DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 10/27/2021 is acknowledged. Clams 1-4 and 6-10 are canceled and claims 58-71 are new. Claims 5 and 58-71 are under examination.
Note, since new issues are raised herein, this Office action is being made non-final.

Rejections Withdrawn
	Note that any previous rejections over claims 1-4 and 6-10 are hereby withdrawn in response to Applicant’s amendment of the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Young et al. (WO2015/143228, filed 19 March 2015—on IDS filed 09/28/2018) in view of the Lessey abstract (The abstract by Lessey and colleagues, Reproductive Sciences, (March 2015) Vol. 22, Supp. 1, pp. 223A. Abstract Number: F-058; presented between 
Claim 5 recites a method for “increasing the likelihood of implantation of an embryo in a subject with decreased endometrial receptivity”. As noted in the previous Office action mailed 04/27/2021, Young et al. teach that higher levels of BCL6 protein in an endometrial sample “is indicative of reduced receptivity of the endometrium in the subject”. In addition, the Lessey abstract teaches that SIRT1 protein is overexpressed in endometrial tissue of women undergoing surgical resection treatment of endometriosis and that surgical removal of endometriotic tissue “remarkably reduced” SIRT1 expression (see abstract under “RESULTS”). The declaration filed 01/04/2021 under 37 CFR 1.132 (hereafter “Lessey declaration”) discloses that in in vitro fertilization studies, the combination of SIRT1 and BCL6 protein levels was “a more sensitive and specific predictor of IVF outcomes as compared to an assay that measures BCL6 without SIRT1 measurement” and the combination “provides a statistically significant improvement in prediction of IVF outcomes.” See point 7 at p. 3 of the Lessey declaration. This provides evidence of unexpected results over the combined teachings of Young et al. and the Lessey abstract, since the Lessey abstract does not address the use of SIRT1 to improve IVF outcome. While canceled claim 1, for instance, broadly recited treating “infertility”, claim 5 is directed to improving IVF outcome (“increasing the likelihood of implantation”). 
 
Double Patenting
The rejection of claim 5 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,234,465 in view of the Lessey abstract and Boniface et al. (20140287948) is withdrawn upon further consideration.
Claim 5 recites a method for “increasing the likelihood of implantation of an embryo in a subject with decreased endometrial receptivity”. As noted in the previous Office action mailed 04/27/2021, the Lessey abstract teaches that SIRT1 protein is overexpressed in endometrial tissue of women undergoing surgical resection treatment of endometriosis and that surgical removal of endometriotic tissue “remarkably reduced” SIRT1 expression (see abstract under “RESULTS”). The declaration filed 01/04/2021 under 37 CFR 1.132 (hereafter “Lessey declaration”) discloses that in in vitro fertilization studies, the combination of SIRT1 and BCL6 protein levels was “a more sensitive and specific predictor of IVF outcomes as compared to an assay that measures BCL6 without SIRT1 measurement” and the combination “provides a statistically significant improvement in prediction of IVF outcomes.” See point 7 at p. 3 of the Lessey declaration. This provides evidence of unexpected results. While canceled claim 1, for instance, broadly recited treating “infertility”, claim 5 is directed to improving IVF outcome (“increasing the likelihood of implantation”). 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61-63, 65-67 and 69-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i) Claim 61 depends from claim 60 and recites “wherein the step d) determining a level of expression of a BCL6 gene and/or protein in the sample further comprises calculating an HSCORE for the subject based on the level of expression of the BCL6 protein determined in (d)”. Claim 60 recites that “determining a level of expression of a BCL6 gene and/or protein in the sample” is carried out in step (c), however, claim 61 refers back to step (d) as “determining a level of expression of a BCL6 gene and/or protein”, which is unclear. 
(ii) Claim 61 also recites that “an HSCORE for the subject based on the level of expression of the SIRT1 protein” or “BCL6 protein” is calculated, however, these clauses are preceded by a recitation of “determining a level of expression of a…gene and/or protein”. The first clause provides a choice between measuring gene or protein expression, but the “further comprises” clause only instructs with regard to the protein. The measure of an HSCORE or histo-score refers to semi-quantitative analysis of immunohistochemistry, which is a qualitative measure of protein expression in tissue. Thus, while one clause of claim 61 recites that the gene and/or protein may be measured, the clause that follows only provides instruction for protein measurement, which results in a lack of clarity.
rd paragraph as being used in analyzing IHC results. See also p. 2782, Figure 3, which plots HSCORE results, a semi-quantification of IHC results, and ISH results. The clause recited in the claim indicates that the HSCORE is based upon the expression of SIRT1 or BCL6 protein, which is consistent with the reporting by Blackhall and colleagues. It is not clear whether the HSCORE is intended to be a substitute for the SIRT1 or BCL6 gene. 
(iii) Claim 65 depends from claim 64 and recites “wherein the step d) determining a level of expression of a BCL6 gene and/or protein in the sample further comprises calculating an HSCORE for the subject based on the level of expression of the BCL6 protein determined in (d)”. Claim 64 recites that “determining a level of expression of a BCL6 gene and/or protein in the sample” is carried out in step (c), however, claim 65 refers back to step (d) as “determining a level of expression of a BCL6 gene and/or protein”, which is unclear. 
(iv) Claim 65 also recites that “an HSCORE for the subject based on the level of expression of the SIRT1 protein” or “BCL6 protein” is calculated, however, these clauses are preceded by a recitation of “determining a level of expression of a…gene and/or protein”. The first clause provides a choice between measuring gene or protein expression, but the “further comprises” clause only instructs with regard to the protein. The measure of an HSCORE or histo-score refers to semi-quantitative analysis of 
The lack of clarity is compounded by the fact that HSCORE appears to be limited to IHC for protein measurement. See for example, Blackhall et al., which contrasts the use of immunohistochemistry or IHC, which measures protein, and in situ hybridization (ISH), which measures nucleic acid (genes). The H-SCORE is defined at p. 2781, 3rd paragraph as being used in analyzing IHC results. See also p. 2782, Figure 3, which plots HSCORE results, a semi-quantification of IHC results, and ISH results. The clause recited in the claim indicates that the HSCORE is based upon the expression of SIRT1 or BCL6 protein, which is consistent with the reporting by Blackhall and colleagues. It is not clear whether the HSCORE is intended to be a substitute for the SIRT1 or BCL6 gene. 
(v) Claim 69 depends from claim 68 and recites “wherein the step d) determining a level of expression of a BCL6 gene and/or protein in the sample further comprises calculating an HSCORE for the subject based on the level of expression of the BCL6 protein determined in (d)”. Claim 69 recites that “determining a level of expression of a BCL6 gene and/or protein in the sample” is carried out in step (c), however, claim 69 refers back to step (d) as “determining a level of expression of a BCL6 gene and/or protein”, which is unclear. 
(vi) Claim 69 also recites that “an HSCORE for the subject based on the level of expression of the SIRT1 protein” or “BCL6 protein” is calculated, however, these 
The lack of clarity is compounded by the fact that HSCORE appears to be limited to IHC for protein measurement. See for example, Blackhall et al., which contrasts the use of immunohistochemistry or IHC, which measures protein, and in situ hybridization (ISH), which measures nucleic acid (genes). The H-SCORE is defined at p. 2781, 3rd paragraph as being used in analyzing IHC results. See also p. 2782, Figure 3, which plots HSCORE results, a semi-quantification of IHC results, and ISH results. The clause recited in the claim indicates that the HSCORE is based upon the expression of SIRT1 or BCL6 protein, which is consistent with the reporting by Blackhall and colleagues. It is not clear whether the HSCORE is intended to be a substitute for the SIRT1 or BCL6 gene. 
Claims 62, 63, 66, 67, 70 and 71 are indefinite because they depend from indefinite claims.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 61-63, 65-67 and 69-71 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 61, 65 and 69 depend upon claims 60, 64 and 68, respectively. Claim 61 recites “wherein the step d) determining a level of expression of a BCL6 gene and/or protein in the sample further comprises calculating an HSCORE for the subject based on the level of expression of the BCL6 protein determined in (d)”, however claim 60 recites that “determining a level of expression of a BCL6 gene and/or protein in the sample” is carried out in step (c), not (d). Thus, claim 61 does not properly limit claim 60. Similarly, claim 65 recites “wherein the step d) determining a level of expression of a BCL6 gene and/or protein in the sample further comprises calculating an HSCORE for the subject based on the level of expression of the BCL6 protein determined in (d)”, however claim 64 recites that “determining a level of expression of a BCL6 gene and/or protein in the sample” is carried out in step (c), not (d). Thus, claim 65 does not properly limit claim 64. Finally, claim 69 recites “wherein the step d) determining a level step (c), not (d). Applicant may cancel the claims, amend the claims to place them in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Since claims 62, 63, 66, 67, 70 and 71 all depend from claims that improperly limit independent claims, they incorporate the same issues discussed above. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 58-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining SIRT1 and BCL6 protein levels to carry out the claimed methods and for calculating an HSCORE based upon the SIRT1 and BCL6 protein levels, does not reasonably provide enablement for determining SIRT1 and BCL6 gene levels comprising calculating an he specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Neither the art nor the instant specification suggests that BCL6 and SIRT1 gene expression can predict decreased endometrial receptivity in order to carry out the claimed treatment methods. As was noted above, the declaration filed 01/04/2021 under 37 CFR 1.132 (hereafter “Lessey declaration”) discloses that in in vitro fertilization studies, the combination of SIRT1 and BCL6 protein levels was “a more sensitive and specific predictor of IVF outcomes as compared to an assay that measures BCL6 without SIRT1 measurement” and the combination “provides a statistically significant improvement in prediction of IVF outcomes.” See point 7 at p. 3 of the Lessey declaration. This result provides support for an unexpected improvement when measuring these two proteins. Gene expression, however, does not always correlate 
The art teaches that SIRT1 mRNA expression does not track with SIRT1 protein expression. For instance, Bartosch et al. (Oncotarget, 2015, 7: 1144-1154) teach that while their study showed SIRT1 protein overexpression in endometrial carcinoma, “mRNA was underexpressed” (see p. 1149, right column, last paragraph). Further, Bartosch et al. disclose that other prior art documents report variable SIRT1 mRNA and protein expression results in endometria (see p. 1149, right column, last paragraph). The prior art of Young et al. (WO 2015/143228—of record) teach that BCL6 mRNA expression levels are “similar” to BCL6 protein expression (see p. 42, lines 15-29), but it is not predictable from Young et al. that gene expression would provide the same degree of sensitivity and specificity as the instant specification discloses with respect to protein expression. In summary, one skilled in the art would not predict that BCL6 and SIRT1 gene expression could be used to carry out the claimed methods based upon the specification or the prior art teachings. 
 Claims 61, 65 and 69 recite that “an HSCORE for the subject based on the level of expression of the SIRT1 protein” or “BCL6 protein” is calculated, however, these clauses are preceded by a recitation of “determining a level of expression of a…gene and/or protein”. Referring back to steps (f) in independent claims 60, 64 and 68, the claims also recite:
wherein the step f) diagnosing the subject as having decreased endometrial receptivity due to overexpression of a SIRT1 gene and/or protein and a BCL6 gene and/or protein when the subject has an HSCORE calculated for a level of expression of a SIRT1 protein that is 

The measure of an HSCORE or histo-score refers to semi-quantitative analysis of immunohistochemistry (IHC), which is a qualitative measure of protein expression in tissue. The instant specification discloses measurement of SIRT1 and BCL6 protein levels (see Examples, for instance, p. 82, lines 16-27; also the paragraph bridging pages 88-89). The prior art suggests that HSCORE is used in analysis of IHC. See for example, Blackhall et al. (J Clin Oncol. 2014; 32: 2780-2787, which contrasts the use of IHC, which measures protein, and in situ hybridization (ISH), which measures nucleic acid (genes). The H-SCORE is defined at as being used in analyzing IHC results (See Blackhall et al. at p. 2781, 3rd paragraph). See also p. 2782, Figure 3 of Blackhall and colleagues, which plots HSCORE results against ISH results. While IHC/HSCORE may correlate with nucleic acid expression in certain proteins, as in the case of Blackhall et al., it is not necessarily the case in all proteins and tissues. See the discussion in the preceding paragraphs with regard to Guo et al. and Bartosch et al., hereby incorporated. Further, the instant specification does not disclose the results of BCL6 and SIRT1 gene expression, thus it is not known whether HSCORE can be used to predict gene levels. 
Due to the large quantity of experimentation necessary to determine whether BCL6 and SIRT1 gene expression can be used to increase embryo implantation likelihood, manage recurring pregnancy loss or treat decreased endometrial receptivity and further, to determine how to predict SIRT1 and BCL6 gene expression from HSCORE, the lack of direction/guidance presented in the specification regarding and 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649